DETAILED ACTION
Amendment was filed on 04/27/2022.
Claims 1-76 are pending.
Claims 1-76 are allowed.

REASONS FOR ALLOWANCE
The present invention is directed to uplink control information multiplexing with dynamic physical uplink shared channel skipping.  Each independent claim identifies the uniquely distinct features: regarding claim 1, assigning PUSCH data, for transmission in the slot, to the one or more identified PUSCHs on which the UCI can be transmitted before assigning PUSCH data, for transmission in the slot, to remaining PUSCHs of the plurality of PUSCHs, in combination with other limitations in the claim.  
The closest prior art, Choi et al., (US 20210176776 A1) disclose conventional way of transmitting data in a wireless communication system comprises the steps of: receiving, from a base station, information relating to the number of repeated transmissions with respect to uplink data; configuring a plurality of physical uplink shared channels (PUSCH) corresponding to the number of repeated transmissions, wherein the uplink data is likewise mapped to the plurality of PUSCH; and sequentially transmitting the plurality of PUSCH in a single slot, wherein the plurality of PUSCH comprises a first PUSCH and a second PUSCH, and a first frequency resource for the transmission of the first PUSCH and a second frequency resource for the transmission of the second PUSCH can be changed so as to differ from one another in the single slot, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Han et al., (EP 2579491 A2) disclose conventional of receiving a plurality of scheduling information for transmission of a plurality of physical uplink shared channels (PUSCHs); and transmitting uplink control information (UCI) through one PUSCH among the plurality of PUSCHs, if the transmission of the plurality of PUSCHs is present in a subframe which requires UCI transmission, wherein, if there is a PUSCH transmission on a primary resource in the subframe, the UCI is transmitted through the PUSCH of the primary resource, and wherein, if there is no PUSCH transmission on the primary resource in the subframe, either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 9, 20, 28, 39, 40, 41 and 44 encompasses limitations that are similar to claim 1. Thus, claims 9, 20, 28, 39, 40, 41 and 44 are allowed based on the same reasoning as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473